        CASE 0:20-cv-01637-SRN-TNL Doc. 17 Filed 07/21/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Omar Kwabena Walford,                              Case No. 20-CV-1637 (SRN/TNL)

                         Petitioner,

           v.                                                    ORDER

 Warden Guy Bosch,

                         Respondent.


Omar Kwabena Walford, OID# 204538, MCF Stillwater, 970 Pickett St. N., Bayport,
MN 55003, petitioner pro se.

Edwin William Stockmeyer, III and Matthew Frank, Office of the Minnesota Attorney
General, Bremer Tower, Suite 1800, 445 Minnesota Street, St. Paul, MN 55101-2134,
and Jeffrey Wald, Office of Ramsey County Attorney, 345 Wabasha Street North,
Saint Paul, MN 55102 for Respondent.


      This matter is before the Court upon the Report and Recommendation by United

States Magistrate Judge Tony N. Leung dated July 2, 2021 [Doc. No. 16]. No objections

have been filed in the time period permitted by the Local Rules.

      Accordingly, based on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1.        Petitioner’s Petition Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus

                by a Person in State Custody [Doc. No. 1] is DENIED.

      2.        This action is DISMISSED WITH PREJUDICE.

      3.        Petitioner is NOT granted a Certificate of Appealability.
     CASE 0:20-cv-01637-SRN-TNL Doc. 17 Filed 07/21/21 Page 2 of 2




LET JUDGMENT BE ENTERED ACCORDINGLY.

    Dated: July 21, 2021

                                       s/Susan Richard Nelson
                                       SUSAN RICHARD NELSON
                                       United States District Court




                                   2
